Citation Nr: 1540214	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as due to a service connected right ankle disability.

2.  Entitlement to service connection for a low back disability, to include as due to a service connected right ankle disability.

3.  Entitlement to service connection for bilateral knee disability, to include as due to a service connected right ankle disability.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.




ATTORNEY FOR THE BOARD

A. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to July 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision. 

The Veteran testified before a Decision Review Officer (DRO) in November 2010 and before the undersigned Veterans Law Judge in March 2012 at the Seattle RO.  Transcripts of these hearings are of record.  

In an August 2012 decision, the Board reopened the issue of entitlement to service connection for a bilateral hip disorder and remanded the above for additional development.  Specifically, the Board requested any available records from the Social Security Administration and the Veteran's vocational rehabilitation be obtained, and a supplemental VA examination be provided.  This development has been completed, with a supplemental statement of the case issued in February 2013.  Therefore, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a February 2013 rating decision, service connection was granted for tinnitus.  This constituted a full grant of the benefit sought, and therefore the issue is no longer before the Board.

In October 2013, the Veteran appointed the above-identified private attorney, and she requested a complete copy of the claims file.  She reiterated the request for a copy of the file in June 2014, copying the Board.  In August 2014, the Board contacted her office to inquire as to whether a copy of the claims file had been provided, and the answer was negative.  In September 2014, the Board provided partial copies and informed the attorney she had 60 days to provide additional evidence and argument.  No response was received.  However, she then request a complete copy, and complete copies of the claims file were then provided to the attorney by the Seattle RO in February 2015 and by the Board in May 2015.  In June 2015, the Board informed the attorney she had 60 days to submit evidence and argument.  Although a few months have passed, no additional evidence or argument, or request for additional time, has been received, so the Board will proceed. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hip disability did not begin during, or was otherwise caused by, his active service, including his service-connected right ankle disability.

2.  The Veteran's currently diagnosed back disability did not begin during, or was otherwise caused by, his active service, including his service-connected right ankle disability.

3.  The Veteran's currently diagnosed bilateral knee disability did not begin during, or was otherwise caused by, his active service, including his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral hip disability, to include as due to a service connected right ankle disability, is denied.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).
2.  Entitlement to service connection for a low back disability, to include as due to a service connected right ankle disability, is denied.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Entitlement to service connection for bilateral knee disability, to include as due to a service connected right ankle disability, is denied.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran is service connected for a right ankle disability which resulted from a fracture in service.  He believes essentially that this disability has caused an altered gait, and the altered gait in turn caused disabilities to form in his hips, knees, and back.  See e.g. November 2006 claim.

Service treatment records were reviewed and considered.  During the period on appeal the Veteran has consistently asserted that he injured his right ankle by falling off a tall wall while carrying his laundry during active service.  See e.g. Board Hearing Transcript pgs. 10-11.  However, the service treatment records instead reflect the Veteran injured his right ankle while playing basketball in January 1979.  

Upon examination, his ankle was swollen and tender.  An x-ray revealed a previous trauma, but no new fracture.  He was diagnosed with a severe ankle sprain.  His ankle was initially too swollen to cast, so he was placed in a splint and ace bandage and given crutches.  A few days later, after the swelling subsided, he was placed in a cast. 

The Veteran has also repeatedly asserted that he was discharged with this cast still on.  See e.g. November 2006 claim.  During his November 2010 hearing before the DRO, he testified he removed his cast himself in hot water after his separation from active service.  However, service treatment records clearly reflect his cast was removed after four weeks, in February 1979, months prior to the Veteran's discharge.

The Veteran has also repeatedly testified that he never underwent a separation physical, and that he was simply discharged from New Jersey.  See e.g. February 2007 written statement.  However, in May 1979, while still stationed in Germany, the Veteran clearly did undergo a separation physical, which noted his spine and lower extremities were normal.  Additionally, at that time, the Veteran himself completed a medical history survey on which he specifically denied experiencing any back problems, knee problems, or any arthritis.  Adding weight to the value of these denials is the fact that the Veteran did report experiencing eye trouble, broken bones, and cramps.  In other words, this is not merely a situation where a veteran leaving service checked "no" to any and all medical conditions, but rather a situation where the Veteran took the time to affirmatively report the problems he was having, yet he denied others.  It is reasonable to assume that if he had been experiencing any hip, back or knee symptoms at the time of discharge, he would have reported such while reporting his other medical issues.  The medical officer noted that the Veteran had fractured his right ankle in January 1979, which had been casted and the Veteran's recovery had been good.  

Accordingly, the Veteran has consistently asserted that he broke his ankle while falling off a wall during active service, was placed in a cast, and discharged without an examination with his cast still on.  However, these lay statements are simply not consistent with the contemporaneous service treatment record.  Instead, these records reflect he severely sprained his ankle while playing basketball, was placed in a cast for four weeks, and his cast was removed prior to his separation examination.  This inconsistency leads the Board to the conclusion that the Veteran's statements regarding the cause and severity of his in-service right ankle injury made in the course of seeking VA benefits are not credible and will accordingly be afforded little probative weight.

Additionally, the Board notes that although the Veteran sought treatment for other conditions during active service, such as his right ankle injury discussed above, he did not make any complaint or, or seek any treatment for, any back, hip, or knee complaints during active service.  Again, this is not a factual situation where the claimant sought no treatment during service so a negative inference is being drawn from a lack of records, but rather one where the Veteran did avail himself of treatment during service, so it is reasonable to conclude that he would have also complained of back, hip, or knee symptoms if he was experiencing such as that time.  Accordingly, the evidence does not establish the Veteran experienced any of the disorders on appeal during active service.

Post-service medical records have been reviewed, and do not reflect the Veteran sought any medical treatment for his current back, knees, or hip conditions prior to the 1990s, nearly twenty years after his separation from service.  Until approximately 2004 the Veteran worked as a cook and food manager, jobs which required standing on his feet for several hours.  Accordingly, the evidence does not establish he developed any of the disorders on appeal shortly after his separation from active service.  

The Board will next discuss the Veteran's post-service medical treatment for each of the disabilities on appeal, and then will turn to a discussion of medical nexus opinions related to these disabilities.

Hips

The Veteran has repeatedly asserted he experienced pain in both hips consistently since his separation from active service.  During his March 2012 hearing, the Veteran testified he first received medical treatment for his bilateral hip condition in 1983.  He stated that his brother was working at the Bremerton naval base and brought him in for treatment of his hip pain against regulations, and accordingly no records are available from this treatment.  He stated an x-ray from that time revealed "I had the hips of a 90 year old man."  

Available records reflect the Veteran then underwent bilateral hip replacement in his late twenties, in approximately 1992, and "achieved excellent hips."  However, in June 1993 he was involved in a physical altercation which damaged his right hip, and as a result he had to undergo reconstructive surgery on his right hip.  However, he healed well following this surgery, and in six months he was "nearly asymptomatic" and walked without a limp.

Subsequently, in March 2004 his left hip replacement failed and an additional surgery was required.

The Board notes that a patient in their late twenties is very young for bilateral hip replacement.  However, the medical evidence does not suggest the Veteran's early bilateral hip replacement was a result of his active service, to include his service-connected right ankle injury.  Instead, a July 1999 VA treatment record reflect his previous bilateral hip replacement was for "congenital arthritis."  

In August 2003, the son of the surgeon who performed the Veteran's initial bilateral hip replacement surgery noted that because the Veteran's chart was not available he could not answer the question as to whether the Veteran's underlying degenerative changes to his hips which required the initial hip replacement were due to active service.  The surgeon called his father, who stated that there was never any definitive identification of the onset of the Veteran's pain and discomfort in both hips prior to surgery; however, the presence of a pre-existing disease from childhood, such as slip capital femoral epiphysis or Legg-calve-perthes Disease was suggested.

Accordingly, medical treatment records do not suggest the Veteran's current bilateral hip disorder, which has resulted in multiple total hip replacement surgeries, began during or was otherwise caused by, his active service.  In fact, as discussed in more detail below, the 2011 and 2012 VA examiners provided negative opinions on direct service connection. 

Back

Regarding his back disorder, the Veteran has also reported he experienced chronic lower back pain since 1977 on several occasions.  

The medical evidence does establish the Veteran has a current back disability.  For example an MRI from May 2003 revealed degenerative disc changes at L3-L4, L4-L5, and L5-S1.  He continued to seek treatment for chronic back pain throughout the period on appeal.  However, medical treatment records do not contain any medical opinion relating the Veteran's current back disorder to his active service.  In fact, as discussed in more detail below, the 2011 and 2012 VA examiners provided negative opinions on direct service connection.

Knees

On several occasions the Veteran has reported pain in his service-connected right ankle traveled up to his right knee.  He also reported that both knees gave way on occasion and caused him to fall.  Medical records also reflect the Veteran had some limitation of motion in his knees, and he has been diagnosed with arthroplasty in both knees.  Accordingly, the evidence establishes the Veteran has a current bilateral knee disability.  However, the medical treatment records do not relate this disability to the Veteran's active service.  In fact, as discussed in more detail below, the 2011 and 2012 VA examiners provided negative opinions on direct service connection.


Nexus to Service-Connected Right Ankle

The Veteran had consistently asserted his current back, knees, and hip conditions were caused by a limp resulting from his service-connected right ankle disability.  As discussed, his lay statements regarding his initial description of his right ankle injury are limited in probative value due to unreliability.  

Additionally, post-service medical records contradict the Veteran's lay description of the severity of his right ankle disability.  For example, during his June 2003 VA examination for his ankles the examiner noted the Veteran walked with a normal gait.  A normal gait was again noted on several occasions, including in September 2005 VA treatment records and during an additional VA examination in January 2007.  Accordingly, although post-service medical records reflect the Veteran experienced a right ankle disability, including limitation of motion, the medical records do not establish his right ankle disability caused any abnormal gait or limp, providing evidence against the Veteran's appeal.

In November 2010, the Veteran's private physician, Dr. Colombo, wrote a letter to the VA in support of his claims.  Dr. Colombo stated the Veteran told him he fractured his right ankle when he fell off a seventeen-foot wall in service.  Based on these lay statements, Dr. Colombo proceeded to opine the Veteran's current hip disability was due to his service-connected right ankle disability.  He stated that any bilateral hip osteoarthritis was very uncommon in an individual in their mid-twenties.  He explained congenital disease was likely not the cause, because they typically presented during childhood, or otherwise earlier than mid-twenties.  Additionally, the Veteran did not meet the risk factors for osteoarthritis, including obesity, systemic muscle weakness, or neurological disease.  Therefore, Dr. Colombo opined the most likely cause of the Veteran's bilateral hip osteoarthritis at a young age was his described trauma caused by his service-connected right ankle.

However, as discussed above, the Veteran did not fracture his ankle nor fall off a wall during active service.  He sprained his ankle, which is quite a different story.  Therefore, his lay statements to Dr. Colombo were at odds with the contemporaneous medical evidence.  Because the physician's opinion was based, at least in part, on an inaccurate factual basis provided to him by the Veteran, the Board finds this medical opinion is limited in probative value.

In September 2011, the Veteran was provided with a VA examination regarding all issues on appeal.  The examiner reviewed the Veteran's claims file and demonstrated familiarity with the Veteran's medical history.  In fact, the examiner noted several of the discrepancies between the Veteran's statements and his service treatment records that the Board has discussed above.  The examiner also noted that after the Veteran's separation from service, his right ankle recovered well and did not require extensive treatment, as discussed above.  Instead, during a previous June 2003 examination of his ankles, the Veteran's right ankle was found to have no instability, tenderness, or crepitus, and range of motion was only slightly limited.

The examiner then personally interviewed and examined the Veteran.  The examiner noted the Veteran walked with an abnormal gait due to his hip and knee pain, and his ranges of motion in these joints were limited.

However, after examination, the examiner opined the Veteran's current disabilities of the knees, hips, and spine were less likely than not related to his active service.  He explained there were no complaints of these conditions during active service.  Additionally, the medical records contained some suggestion the Veteran's current bilateral hip disorder was due to a congenital disease, and not the Veteran's active service.  He also opined it was less likely than not any of these current disabilities were related to the Veteran's service-connected right ankle disability.  He explained that because the Veteran's right ankle healed well, as demonstrated in service treatment records and by the lack of extensive post-service treatment, there was no evidence he suffered significant complications or chronic sequelae from the right ankle injury.  Because the evidence does not establish significant complications from the right ankle disability, the examiner opined the Veteran's current knees, hips, and back disorders were less likely than not related to the service-connected right ankle disability.

The Veteran was provided with an additional examination in November 2012.  The examiner reviewed the Veteran's claims file, and personally interviewed and examined the Veteran.  The examiner opined that upon evaluation, the Veteran's right foot was completely normal.  He was able to fully bear weight and had no limitation of motion.

The examiner then opined the Veteran's current bilateral hips, knees, and back disabilities were not related to his active service for four reasons.  First, the examiner noted there was no evidence of fracture to the right ankle during service.  Again, it was a sprain, not a fracture.  Second, the Veteran worked as a cook standing for long hours on his feet for several years after active service, and this post-service employment could have worsened any degenerative process.  Third, the congenital condition of Legg-Calve-Perthes suggested in the August 2003 letter discussed above is a more likely cause for the Veteran's bilateral hip condition, and the VA examiner found no medical evidence which links the Veteran's currently diagnosed osteonecrosis of the hips to his right ankle trauma.  And finally, the Veteran's right ankle was normal on examination, as it was in a previous June 2003 examination, therefore suggesting the right ankle trauma was not the cause of his other current orthopedic disabilities.

The Board acknowledges that neither the September 2011 or November 2012 VA examiner specifically addressed the issue of whether the Veteran's current orthopedic disabilities were permanently increased in severity by his service-connected right ankle condition.  However, the Board finds each examiner's opinion includes rationales which would also apply to the question of aggravation.  That is, both examiners separately opined that because there was no evidence the Veteran experienced any significant complications from his service-connected right ankle, and instead his right ankle was nearly normal on examination, his service-connected right ankle disability did not contribute to his disabilities on appeal.  Because each examiner opined the Veteran's right ankle was essentially normal, his normal right ankle condition also could not have permanently increased the disabilities on appeal.  Accordingly, because each examiner already opined the Veteran's service-connected right ankle condition was not severe enough to contribute to the disabilities on appeal, no additional examination specifically addressing the question of aggravation was required.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed bilateral hip, back, or bilateral knee disabilities began during, or were otherwise caused by, his active service, to include as due to or worsened by his service-connected right ankle disability.  Service treatment records do not reflect the Veteran sought any treatment for a hip, back, or knee disability during active service.  Additionally, although the Veteran reported he experienced pain in each of these joints since his separation from active service, due to numerous discrepancies with contemporaneous medical evidence, the Veteran's lay statements are limited in probative value.  

Additionally, when considered as a whole, the probative medical evidence does not relate the Veteran's current hip, back, and knee disabilities to his active service, including his service-connected right ankle.  Although Dr. Colombo did opine the Veteran's bilateral hip condition was related to his service-connected right ankle condition, this private physician's report was based in part on an inaccurate factual basis provided by the Veteran, and is therefore limited in probative value.  

After making credibility determinations and weighing the evidence, the Board finds the evidence does not establish the Veteran's current hip, back, or knee disorders began during, or were otherwise caused by, his active service, including his service-connected right ankle disability.  The evidence is not in equipoise, and his appeals are denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a series of letters.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained to the extent they are available.  Additionally, service treatment records, service personnel records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  The Veteran also testified at hearing before both a DRO and the Board.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 Board hearing, the Veteran was assisted by an accredited representative from the American Legion, his representative at the time.  The representative and the Veterans Law Judge asked questions to ascertain whether the Veteran's current disabilities were related to his active service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The same analysis applies to the DRO hearing held in 2010.  Therefore, the Board finds that, consistent with Bryant, the DRO and Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  
 
The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  The examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran and his representative have both asserted that the examination should have been conducted by an orthopedic doctor.  However, the Board is entitled to presume the competent of a VA medical examiner, including nurse practitioners.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Additionally, in this case, the Board finds no reason to question the competency of the two VA examiners, as each provided a clear opinion and complete rationale based on a total review of the claims file.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

The Veteran's appeals for service connection for a bilateral hip, back, and bilateral knee disabilities, to include as due to his service-connected right ankle disability, are denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


